Exhibit 10.122

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 20,
2006 by and between Matthew E. Devine (“Executive”), and Nexstar Broadcasting,
Inc., a Delaware corporation (the “Company”).

 

The Company desires to employ Executive as the Executive Vice President and
Chief Financial Officer, and Executive desires to be employed by the Company in
such capacity on the terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises set forth herein and the mutual benefits
to be derived from this Agreement, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. Positions and Duties. Subject to the terms and conditions of this Agreement,
during the term of this Agreement (which will commence on or about January 23,
2006), the Company will employ Executive. Effective on and as of January 23,
2006 (the “Effective Date”), Executive will serve as the Executive Vice
President and Chief Financial Officer. In such position, Executive will perform
such duties of a managerial nature as are assigned to him from time to time by
the Company’s chief executive officer (the “CEO”) and/or the Board of Directors
(the “Board”) of Nexstar Broadcasting Group, Inc. (“Parent”). Such duties will
include, without limitation, responsibilities for all internal and external
financial reporting, oversight of internal audit, compliance and controls, human
resources and investor relations, and assisting in strategic planning, business
development and other projects as assigned by the CEO and the Board. Executive
will devote his best efforts to his employment with the Company and will devote
substantially all of his business time and attention to the performance of his
duties under this Agreement; provided that the foregoing will not preclude
Executive from devoting reasonable time to the supervision of his personal
investments, civic and charitable affairs, so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.

 

2. Term of Employment. Except if terminated earlier as provided below, the
Company’s employment of Executive under this Agreement will continue until
January 22, 2011; provided, however, that the term of employment under this
Agreement will be automatically renewed for successive one-year periods unless,
at least ninety (90) days prior to the end of the then current term of
employment under this Agreement, Executive or the Company gives written notice
to the other of the notifying party’s intent not to renew the term of employment
under this Agreement as of the end of the then current term.

 

3. Termination. The Company’s employment of Executive under this Agreement will
terminate prior to the end of the term specified in Paragraph 2 only under the
following circumstances:

 

(a) Death. Executive’s death, in which case Executive’s employment will
terminate on the date of death;



--------------------------------------------------------------------------------

(b) Disability. If Executive’s illness, physical or mental disability or other
incapacity results in Executive’s inability to perform, with or without
reasonable accommodation (as defined under the Americans with Disabilities Act),
Executive’s duties under this Agreement for any period of six (6) consecutive
months, and within thirty (30) days after written notice of termination is given
by the Company to Executive (which may occur before or after the end of such
six-month period), Executive does not return to the performance of Executive’s
duties hereunder on a full-time basis, then the Company may terminate
Executive’s employment hereunder effective on or after the later of (i) the
expiration of such six-month period or (ii) the thirty-first (31st) day
following the giving by the Company of such written notice of termination;

 

(c) Consolidation, Merger or Comparable Transaction. In the event that the
Parent consolidates with or merges with and into any other person, effects a
share exchange, enters into a comparable capital transaction or has any or all
of its equity securities sold to one or more third parties, in each case such
that a person (other than an affiliate of ABRY Partners, LLC (“ABRY”)) becomes
the beneficial owner of a majority of the voting power represented by the
securities of the Parent (treating any such person and the affiliates of such
person as being one and the same person), or if the Parent sells all or
substantially all of its consolidated assets, then Executive’s employment may,
by written notice of termination, be terminated by the Company or Executive
simultaneously with the consummation of such consolidation, merger, share
exchange, asset sale, stock sale or comparable transaction;

 

(d) Termination by the Company for Cause. The Company may terminate Executive’s
employment at any time for Cause, such termination to be effective as of the
date stated in a written notice of termination delivered by CEO to Executive.
Any termination pursuant to this Paragraph 3(d) will not also be deemed to be a
termination pursuant to Paragraph 3(e). For the purposes of this Agreement,
“Cause” is defined to mean any of the following activities by Executive: (i) the
conviction of Executive for a felony or a crime involving moral turpitude or the
commission of any act involving dishonesty, disloyalty or fraud with respect to
the Company or any of its subsidiaries or affiliates, in each instance which has
caused or is reasonably likely to cause material harm to the Company;
(ii) substantial repeated failure to perform duties which are reasonably
directed by the Board and/or by the CEO and which are consistent with the terms
of this Agreement and the position specified in Paragraph 1, (iii) gross
negligence or willful misconduct with respect to the Company or any of its
subsidiaries or affiliates, in each instance which has caused or is reasonably
likely to cause material harm to the Company; or (iv) any other material breach
of a material provision of this Agreement which is not cured within thirty
(30) days after written notice thereof to Executive;

 

(e) Termination by the Company Other Than for Cause. The Company may terminate
Executive’s employment for any reason or for no reason upon thirty (30) days
prior written notice to Executive, subject to payment of the termination
payments specified in Paragraph 6. Such termination will be effective as of the
date stated in a written notice of termination delivered by CEO to Executive;

 

2



--------------------------------------------------------------------------------

(f) Termination by Executive With Good Reason. Executive may terminate his
employment hereunder at any time for Good Reason, such termination to be
effective as of the date stated in a written notice of termination delivered by
Executive to the Company (or such earlier date after the delivery of such notice
as the Company may elect). For purposes of this Agreement, “Good Reason” will
mean (i) a material reduction in the duties or position of Executive, or (ii) a
material breach by the Company or the Parent of a material provision of this
Agreement which adversely affects Executive and which has not been cured by the
breaching entity within thirty (30) days after Executive gives written notice of
noncompliance to such entity;

 

(g) Termination by Executive Without Good Reason. Executive may terminate his
employment hereunder for any reason or for no reason upon thirty (30) days prior
written notice to the Company. Such termination will be effective as of the date
stated in a written notice of termination delivered by Executive to the Company;
or

 

(h) Retirement. The Company may require Executive to retire upon attaining age
65 if such action does not violate applicable law; such action will not be
treated as a termination by the Company pursuant to Paragraph 3(d) or 3(e).

 

In no event will the termination of Executive’s employment affect the rights and
obligations of the parties set forth in this Agreement, except as expressly set
forth herein. Any termination of Executive’s employment pursuant to this
Paragraph 3 will be deemed to include a resignation by Executive of all
positions with the Company, the Parent and each of their respective subsidiaries
and affiliates.

 

4. Compensation.

 

(a) Base Salary. During the term of this Agreement, Executive will be entitled
to receive an annual base salary (“Base Salary”) at the rate specified below:

 

Period

--------------------------------------------------------------------------------

   Base Salary


--------------------------------------------------------------------------------

From January 23, 2006 through January 22, 2007

   $ 350,000

From January 23, 2007 through January 22, 2008

   $ 360,000

From January 23, 2008 through January 22, 2009

   $ 370,000

From January 23, 2009 through January 22, 2010

   $ 380,000

After January 23, 2010

   $ 400,000

 

(b) Bonus. On the Effective Date, Executive shall be entitled to receive 30,000
shares of common stock of Parent (the “Bonus Shares”), which shall be subject to
vesting and forfeiture as set forth herein. Parent shall issue the Bonus Shares
to Executive on the Effective Date. Immediately upon issuance none of the Bonus
Shares shall have vested. The Bonus Shares shall vest monthly on the 23rd of
each month in increments of 2,500 shares and shall be fully vested on the first
anniversary of the Effective Date. Any Bonus Shares that have not vested on the
date of termination of Executive’s employment shall be cancelled and forfeited.
The Bonus Shares will be subject to applicable federal and state securities
laws. To the extent the Company deems it necessary or desirable, Executive shall
execute any additional documentation related to

 

3



--------------------------------------------------------------------------------

the issuance of the Bonus Shares. After the end of each Company fiscal year
during the term of this Agreement, commencing with the 2006 fiscal year,
Executive will be entitled to receive an annual bonus (the “Bonus”), in an
amount, if any, up to the amount specified below (or in excess of such amount,
as the CEO may determine is appropriate in the CEO’s sole discretion and
approved by the Board or applicable committee thereof), pro-rated for any
partial fiscal year during which Executive is employed by the Company pursuant
to this Agreement, to be determined by the CEO based on, among other things, the
performance of the Parent’s stock price and whether the Company achieved the
budgeted revenue and profit goals established for the Company by the CEO for
such fiscal year:

 

After the 2006 fiscal year

   $ 175,000

After the 2007 fiscal year

   $ 180,000

After the 2008 fiscal year

   $ 185,000

After the 2009 fiscal year

   $ 190,000

After the 2010 fiscal year and each subsequent fiscal year

   $ 200,000

 

(c) Payment. Executive’s Base Salary will be paid ratably during each 12-month
period under this Agreement on a basis consistent with other Company executives.
The Bonus provided in Paragraph 4(b), if granted by the CEO, will be paid in a
single payment within thirty (30) days after the independent certified public
accountants regularly employed by the Company have made available to the Company
the audited financial statements for the appropriate fiscal year. All payments
under this Agreement will be subject to withholding or deduction by reason of
the Federal Insurance Contribution Act, Federal income tax, state income tax and
all other applicable laws and regulations.

 

5. Fringe Benefits.

 

(a) During the term of this Agreement, Executive will be entitled to receive, at
the Company’s expense, medical, other insurance coverage, paid vacation and such
other benefits as described in the Nexstar Employee Handbook that Executive is
entitled to receive thereunder. Executive shall be entitled to four (4) weeks of
paid vacation time per calendar year.

 

(b) Executive will receive an automobile allowance of $500 per month.

 

(c) During the term of this Agreement, the Company will reimburse Executive for
all approved business expenses which Executive incurs on the Company’s behalf,
upon presentation of appropriate documentation.

 

(d) All other terms and conditions of Executive’s employment will be governed by
this Agreement, the option agreement and the Nexstar Employee Handbook.

 

6. Termination Payments. Executive (or Executive’s estate pursuant to Paragraph
6(a)) will be entitled to receive the following payments upon termination of
Executive’s employment hereunder:

 

4



--------------------------------------------------------------------------------

(a) In the event of the termination of Executive’s employment pursuant to any of
the following provisions:

 

Paragraph 3(a)    [Death] Paragraph 3(b)    [Disability] Paragraph 3(d)    [By
the Company For Cause] Paragraph 3(g)    [By Executive Without Good Reason]
Paragraph 3(h)    [Retirement]

 

the Company will pay to Executive (or Executive’s estate, as the case may be) as
soon as practicable following such termination all accrued and unpaid Base
Salary as of the date of termination as provided in Paragraph 4 and an amount
(calculated at the rate of the Base Salary in effect on such date) in respect of
all accrued but unutilized vacation time as of such date.

 

(b) In the event of termination of Executive’s employment pursuant to any of the
following provisions:

 

Paragraph 3(c)

  

[Consolidation, Merger or Comparable Transaction]

Paragraph 3(e)

  

[By the Company Other Than For Cause]

Paragraph 3(f)

  

[Good Reason]

 

the Company will pay Executive the amounts described in Paragraph 6(a) and will
continue to pay the Base Salary which otherwise would be due to Executive for a
period twelve (12) months after the date of such termination. For such period,
the Company will also continue to provide coverage (at the Company’s expense)
under any medical insurance plan available pursuant to Paragraph 5 in which
Executive was a participant at the time of the termination of Executive’s
employment under this Agreement (or such other medical coverage as the Company
provides to employees of the Company generally from time to time during such
period).

 

Without limiting the remedies available to the Company for breach by Executive
of Paragraph 7 if Executive violates the provisions of Paragraph 7 after the
termination of Executive’s employment with the Company in a manner reasonably
determined by the Board to be injurious to the Company or any of its affiliates,
then Executive will forfeit any payments under this Paragraph 6 which are unpaid
at the time such violation occurs.

 

7. Covenant Not to Compete and Non-Disclosure.

 

(a) During the term of Executive’s employment pursuant to this Agreement and for
a period of one (1) year thereafter, Executive covenants and agrees that
Executive will not within any DMA (as determined from time to time by the A. C.
Nielsen Company or its successor) in which the Company operates a television
broadcast facility on the date that Executive’s employment by the Company
terminates (or in which the Company has agreed to acquire, or the Board has
approved pursuing (and the Company has not abandoned) the acquisition of, a
television broadcast facility on or prior to such date) whether directly or
indirectly, with or without compensation, (x) enter into

 

5



--------------------------------------------------------------------------------

or engage in the business of television broadcasting, or (y) be employed by, act
as a consultant to, act as a director of or own beneficially five percent
(5%) or more of any class of equity or debt securities of any corporation or
other commercial enterprise in the business of television broadcasting, or
(z) solicit or do any business with respect to television broadcasting with any
then-existing customers of the Company. During the one (1) year after
Executive’s employment with the Company terminates, neither Executive nor any of
Executive’s affiliates will hire, solicit, employ or contract with respect to
employment any officer or employee of the Company. For purposes of this
Paragraph 7, the term “Company” will include the Company, the Parent and each
subsidiary or other affiliate of any of them, and each such entity is an express
third-party beneficiary of this Agreement; provided that the term “Company” will
not include any affiliates of the Company who are affiliates of the Company
solely by reason of being affiliates of ABRY.

 

(b) Executive agrees to disclose promptly to the Company and does assign and
agree to assign to the Company, free from any obligation to Executive, all
Executive’s right, title and interest in and to any and all ideas, concepts,
processes, improvements and inventions made, conceived, written, acquired,
disclosed or developed by Executive, solely or in concert with others, during
the term of Executive’s employment by the Company, which relate to the business,
activities or facilities of the Company, or resulting from or suggested by any
work Executive may do for the Company or at its request. Executive further
agrees to deliver to the Company any and all drawings, notes, photographs,
copies, outlines, specifications, memoranda and data relating to such ideas,
concepts, processes, improvements and inventions, to cooperate fully during
Executive’s employment and thereafter in the securing of copyright, trademark or
patent protection or other similar rights in the United States and foreign
countries, and to give evidence and testimony and to execute and deliver to the
Company all documents requested by it in connection therewith.

 

(c) Except as expressly set forth below, Executive agrees, whether during
Executive’s employment pursuant to this Agreement or thereafter, except as
authorized or directed by the Company in writing or pursuant to the normal
exercise of Executive’s responsibilities hereunder, not to disclose to others,
use for Executive’s or any other Person’s benefit, copy or make notes of any
confidential information or trade secrets or any other knowledge or information
of or relating to the business, activities or facilities of the Company which
may come to Executive’s knowledge prior to or during Executive’s employment
pursuant to this Agreement or thereafter. Executive will not be bound to this
obligation of confidentiality and nondisclosure if:

 

(i) the knowledge or information in question has become part of the public
domain by publication or otherwise through no fault of Executive;

 

(ii) the knowledge or information in question is disclosed to the recipient by a
third party and Executive reasonably believes such third party is in lawful
possession of the knowledge or information and has the lawful right to make
disclosure thereof; or

 

6



--------------------------------------------------------------------------------

(iii) Executive is required to disclose the information in question pursuant to
applicable law or by a court of competent jurisdiction.

 

(d) Upon termination of employment pursuant to this Agreement, Executive will
deliver to the Company all records, notes, data, memoranda, photographs, models
and equipment of any nature which are in Executive’s possession or control and
which are the property of the Company.

 

(e) The parties understand and agree that the remedies at law for breach of the
covenants in this Paragraph 7 would be inadequate and that the Company will be
entitled to injunctive or such other equitable relief as a court may deem
appropriate for any breach of these covenants. If any of these covenants will at
any time be adjudged invalid to any extent by any court of competent
jurisdiction, such covenant will be deemed modified to the extent necessary to
render it enforceable.

 

8. Executive Stock Options. Pursuant to the Nexstar Broadcasting Group, Inc.
2003 Long-Term Equity Incentive Plan (the “LTIP”), the Board or the Compensation
Committee of the Board, as applicable, will, at its discretion, grant Executive
options to purchase shares of the Parent’s Class A Common Stock (the “Options”).
As of the Effective Date of employment of Executive, Executive will be granted
an Option to purchase 300,000 shares of Parent’s Class A Common Stock (the
“Class A Common Stock”) at a per-share exercise price equal to the closing price
of the Class A Common Stock on Nasdaq on the date of such option grant (the
“Initial Option Price”). All Options described in this Section 8 shall be
subject to the terms and conditions (including vesting provisions) of the LTIP
and the option agreement pursuant to which the Options were granted.

 

9. Entire Agreement. This instrument embodies the entire agreement between the
parties hereto with respect to Executive’s employment with the Company, and
there have been and are no other agreements, representations or warranties
between the parties regarding such matters.

 

10. No Assignment. This Agreement will not be assigned by Executive without the
prior written consent of the Company and any attempted assignment without such
prior written consent will be null and void and without legal effect; provided
that in the case of Executive’s death or disability this Agreement may be
enforced by Executive’s executors, personal representatives or guardians, to the
extent applicable. This Agreement will not be assigned by the Company without
the prior written consent of Executive except to any other person or entity
which may acquire or conduct the business of the Company, the Parent and/or
their respective subsidiaries.

 

11. Notices. All notices, requests, demands and other communications hereunder
will be deemed to have been duly given when (i) delivered by hand or if mailed,
by certified or registered mail, with postage prepaid; (ii) hand delivered; or
(iii) sent overnight mail or overnight courier:

 

(a) If to Executive, then to c/o Nexstar Broadcasting, Inc., 909 Lake Carolyn
Parkway, Suite 1450, Irving, Texas 75039, or as Executive may otherwise specify
by prior written notice to the Company; and

 

7



--------------------------------------------------------------------------------

(b) If to the Company, then to Nexstar Broadcasting, Inc., 909 Lake Carolyn
Parkway, Suite 1450, Irving, Texas 75039, Attention: Perry A. Sook or as the
Company may otherwise specify by prior written notice to Executive.

 

12. Amendment; Modification. This Agreement will not be amended, modified or
supplemented other than in a writing signed by the parties hereto.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute but one and the same instrument.

 

14. Headings. The headings in the Paragraphs of this Agreement are inserted for
convenience only and will not constitute a part of this Agreement.

 

15. Severability. The parties agree that if any provision of this Agreement will
under any circumstances be deemed invalid or inoperative, the Agreement will be
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties will be construed and enforced accordingly.

 

16. Governing Law. This Agreement will be governed by and construed in
accordance with the internal law of the State of Delaware without giving effect
to any choice of law or conflict provision or rule that would cause the laws of
any jurisdiction other than the State of Delaware to be applied.

 

17. Legal Fees. In the event of any litigated dispute between or among any of
the parties to this Agreement, the reasonable legal fees and expenses of the
party successful in such dispute (whether by way of a decision by a court or
other tribunal) will be paid promptly by the unsuccessful party upon
presentation by the successful party of an invoice therefor.

 

18. Representations. Executive represents and warrants to the Company that
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity.

 

19. Strict Construction. The parties to this Agreement have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

20. Binding Arbitration.

 

(a) Generally. The arbitration procedures described in this Paragraph 20 will be
the sole and exclusive method of resolving and remedying claims under this
Agreement (“Disputes”); provided that nothing in this Paragraph 20 will prohibit
a Person

 

8



--------------------------------------------------------------------------------

from instituting litigation to enforce any Final Arbitration Award. Except as
otherwise provided in the Commercial Arbitration Rules of the American
Arbitration Association as in effect from time to time (the “AAA Rules”), the
arbitration procedures described in this Paragraph 20 and any Final Arbitration
Award will be governed by, and will be enforceable pursuant to, the Uniform
Arbitration Act as in effect in the State of Texas from time to time. “Person”
for the purposes of this Agreement means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization or any governmental
entity.

 

(b) Notice of Arbitration. If a Person asserts that there exists a Dispute, then
such Person (the “Disputing Person”) will give each other Person involved in
such Dispute a written notice setting forth the nature of the asserted Dispute.
If all such Persons do not resolve any such asserted Dispute prior to the 10th
business day after such notice is given, then any of them may commence
arbitration pursuant to this Paragraph 20 by giving each other Person involved
in such Dispute a written notice to that effect (an “Arbitration Notice”),
setting forth any matters which are required to be set forth therein in
accordance with the AAA Rules.

 

(c) Selection of Arbitrator. The Persons involved in any Dispute will attempt to
select a single arbitrator by mutual agreement. If no such arbitrator is
selected prior to the 10th business day after the related Arbitration Notice is
given, then an arbitrator which is experienced in matters of the type which are
the subject matter of the Dispute will be selected in accordance with the AAA
Rules.

 

(d) Conduct of Arbitration. The arbitration will be conducted in Dallas, Texas
under the AAA Rules, as modified by any written agreement among the Persons
involved in the Dispute in question. The arbitrator will conduct the arbitration
in a manner so that the final result, determination, finding, judgment or award
determined by the arbitrator (the “Final Arbitration Award”) is made or rendered
as soon as practicable, and the Persons involved will use reasonable efforts to
cause a Final Arbitration Award to occur within 90 days after the arbitrator is
selected. Any Final Arbitration Award will be final and binding upon all Persons
and there will be no appeal from or reexamination of any Final Arbitration
Award, except in the case of fraud, perjury or evident partiality or misconduct
by the arbitrator prejudicing the rights of such Persons or to correct manifest
clerical errors.

 

(e) Enforcement. A Final Arbitration Award may be enforced in any state or
federal court having jurisdiction over the subject matter of the related
Dispute.

 

(f) Expenses. Each prevailing Person in any arbitration proceeding described in
this Paragraph 20 will be entitled to recover from any non-prevailing Person(s)
its reasonable attorneys’ fees and disbursements and other out-of-pocket costs
in addition to any damages or other remedies awarded to such prevailing Person,
and the non-prevailing Person(s) also will be required to pay all other costs
and expenses associated with the arbitration; provided that (i) if an arbitrator
is unable to determine that one or more Persons are prevailing Person(s) in any
such arbitration proceeding, then such costs and expenses will be equitably
allocated by such arbitrator upon the basis of the outcome of such arbitration
proceeding, and (ii) if such arbitrator is unable to allocate such costs and
expenses in such a manner, then the costs and expenses of such arbitration will
be paid one-half by the Company, and the Parent, on the one hand, and one-half
by Executive, on the other hand, and each Person involved in such arbitration
will pay the out-of-pocket expenses incurred by it. As part of any Final
Arbitration Award, the arbitrator may designate the prevailing Person(s) for
purposes of this Paragraph 20.

 

*     *     *     *     *     *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

/s/ Matthew E. Devine

--------------------------------------------------------------------------------

Matthew E. Devine NEXSTAR BROADCASTING, INC. By:  

/s/ Perry A. Sook

--------------------------------------------------------------------------------

Name:   Perry A. Sook Title:   President and Chief Executive Officer